TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00066-CR


Alvie Eugene Bingham, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-05-1358-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was originally due on June 1, 2007.  On June 13, the Court granted
counsel's motion for a ninety-day extension of time and ordered the brief filed on later than
August 30, 2007.  Counsel has now filed a new motion asking for another ninety-day extension of
time, citing medical problems arising from the premature birth of twins.
The motion is granted in part.  Appellant's counsel, Rosemary Rose, is ordered to
tender a brief for filing in this cause no later than October 31, 2007. 
It is ordered September 21, 2007.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish